Citation Nr: 1115006	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  06-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for urinary disorder.  

3.  Entitlement to service connection for Peyronie's disease.  

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for a heart disorder, claimed as heart palpitations and fainting.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2011, the Veteran participated in a Travel Board hearing before the undersigned.  

The Board notes that the Veteran filed substantive appeals for the additional issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and peripheral neuropathy of the upper and lower extremities.  In April 2008 and August 2009 rating decisions, the RO granted service connection for these issues.  Accordingly, they are no longer before the Board.   

The Veteran has submitted a letter from Dr. S.N. dated in May 2010, and the Veteran's representative, in an April 2011 correspondence, waived the right to initial RO consideration of this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The issues of entitlement to service connection for an eye condition as secondary to diabetes mellitus and entitlement to a total disability rating due to individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In September 2009, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal of the issue of entitlement to service connection for depression.  

2.  During the Travel Board hearing in February 2011, the Veteran stated that he wished to withdraw his appeal of the issues of entitlement to service connection for a skin condition, a urinary condition and Peyronie's disease.  

3.  The Veteran served in the Republic of Vietnam; exposure to an herbicide agent, to include Agent Orange, is presumed.  

4.  The competent evidence of record shows the Veteran has been diagnosed with coronary atherosclerosis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for service connection for depression are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  The criteria for withdrawal of the appeal of the claim for service connection for a skin disorder are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

3.  The criteria for withdrawal of the appeal of the claim for service connection for a urinary disorder are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

4.  The criteria for withdrawal of the appeal of the claim for service connection for Peyronie's disease are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

5.  Ischemic heart disease was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); Diseases Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53,202, (Aug. 31, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Appeals Withdrawn

A Report of Contact dated in September 2009 shows that the Veteran expressed his intent to withdraw his appeal of the issue of service connection for depression.  While the Report of Contact contains the Veteran's name, his claim number, and a statement to the effect that the claim is withdrawn, the Board notes that the Veteran did not submit a separate written correspondence containing this information.  However, the Board finds that the Veteran's intent to withdraw this claim is clear.  During the Travel Board hearing in February 2011, the Veteran's representative stated that the only issue the Veteran wished to appeal was entitlement to service connection for a heart disorder.  Accordingly, the Board finds that the depression issue has been effectively withdrawn.  See 38 C.F.R. § 20.204 (2010).  

Also during the Board hearing, the Veteran withdrew the issues of entitlement to service connection for a skin disorder, a urinary disorder and Peyronie's disease.  The Board finds that the statements made during the Board hearing satisfy the criteria necessary to withdraw these issues.  See 38 C.F.R. § 20.204.  




II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With regard to the issue of entitlement to service connection for a heart disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

III. Analysis

The Veteran asserts that service connection is warranted for a heart disorder, claimed as heart palpitations and fainting.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

The Veteran has qualifying service in the Republic of Vietnam, as evidenced by his DD Form 214 and service personnel records.  Thus, he is presumed to have been exposed to one or more herbicide agents, in the absence of affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  There is no affirmative evidence to establish that the Veteran was not exposed to a herbicide agent in service.  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the following must be shown: (1) that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In March 2010, VA issued a proposed rule to amend the regulations concerning Agent Orange to establish presumptive service connection based on herbicide exposure for chronic B-cell leukemias, Parkinson's disease and ischemic heart disease.  The proposed rule clarified that ischemic heart disease includes, but it not limited to, 'acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.'  See 75 Fed. Reg. 14,391, 14,393 (Mar. 25, 2010).  The rule was subsequently issued in final form.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010). 

Thus, the recent amendment to the regulation governing diseases associated with exposure to certain herbicides added ischemic heart disease to the list of presumptive disabilities.  As explained above, the term 'ischemic heart disease' includes coronary atherosclerosis; a May 2010 letter from Dr. S.N. shows that the Veteran has been diagnosed with this disorder.   

The Board observes that Dr. S.N., in his May 2010 letter, stated that the Veteran's diabetes mellitus and hyperlipidemia were the reasons behind his coronary atherosclerosis.  However, a discussion of the medical opinion of record is not necessary in light of the presumption of service connection for coronary atherosclerosis pursuant to the amended regulation.  Here, the Veteran has been found to have coronary atherosclerosis, and the affliction of atherosclerotic cardiovascular disease is specifically included within the regulation.   As the Veteran's exposure to herbicides is presumed, and in light of the recent amendments to 38 C.F.R. § 3.309(e) establishing presumptive service connection for ischemic heart disease, the Board concludes that service connection for ischemic heart disease is warranted.  See 38 C.F.R. § 3.309(e) (as amended by 75 Fed. Reg. 53, 202).  


ORDER

1.  The appeal of the claim for service connection for a skin disorder has been withdrawn and is therefore dismissed.  

2.  The appeal of the claim for service connection for a urinary disorder has been withdrawn and is therefore dismissed.  

3.  The appeal of the claim for service connection for Peyronie's disease has been withdrawn and is therefore dismissed.  

4.  The appeal of the claim for service connection for depression has been withdrawn and is therefore dismissed.  

5.  Entitlement to service connection for ischemic heart disease is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


